UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4093



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES ALEXANDER HUGHES, JR., a/k/a Curly,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-94-15)


Submitted:   September 1, 2004        Decided:   September 21, 2004


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Harding, TWYMAN & HARDING, Charleston, West Virginia, for
Appellant.   Kasey Warner, United States Attorney, Stephanie L.
Haines, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles   Alexander   Hughes,   Jr.,   appeals   the   district

court’s judgment revoking his term of supervised release and

imposing a term of imprisonment of twenty-four months.         Finding no

error, we affirm.

            Hughes asserts the district court erred in concluding he

violated the terms of his supervised release without considering

the affidavit or testimony of Rebecca Dennison. This court reviews

a revocation of supervised release for abuse of discretion. United

States v. Davis, 53 F.3d 638, 642-43.        The Government’s evidence

was sufficient to establish by a preponderance of the evidence that

Hughes violated the terms governing his supervised release. See 18

U.S.C. § 3583(e)(3) (2000).       Further, the district court did not

abuse its sound discretion by excluding Dennison’s affidavit from

evidence.     See United States v. Lancaster, 96 F.3d 734, 744 (4th

Cir. 1996).    Moreover, Hughes’ claim that the district court acted

prejudicially because it failed to grant a continuance to hail

Dennison into court to testify is unsupported by the record. Thus,

this claim lacks merit.

            Hughes further contends that the district court failed to

find that the United States Probation Officer Michael Hill engaged

in the unauthorized practice of law when he filed the revocation

petition.     Specifically, Hughes claims that the plain and clear

language of 18 U.S.C. §§ 3603(8)(B), (9) (2000), only allows a


                                  - 2 -
probation officer to report violations to the court and prohibits

a probation officer from petitioning the court for revocation of

supervised release.       However, Hughes’ claim is meritless because

the    statute   does    not    prohibit     the    probation    officer      from

petitioning the court; in fact, 18 U.S.C. § 3603(8)(B) directs the

probation officer to immediately report any violation of the

conditions of release to the court.           Therefore, the district court

did not plainly err in failing to find that Probation Officer Hill

exceeded the authority of his office by filing a petition to revoke

Hughes’ term of supervised release.            See United States v. Olano,

507 U.S. 725, 731 (1993); Fed. R. Crim. P. 52(b).

            Accordingly,       we   affirm    the   revocation       of   Hughes’

supervised release and the consequent imposition of imprisonment.

We    dispense   with   oral   argument      because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                     - 3 -